Citation Nr: 1451382	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  07-16 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Stacey P. Clarke, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and V.F.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from January 1969 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2009, April 2011, January 2012, and in November 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is in the Veteran's file. 

In June 2013, the Board denied entitlement to service connection.  The Veteran appealed the Board's decision to the Court.  In an Order issued in April 2014, the Court granted the parties' Joint Motion for Remand (JMR) and vacated the Board's decision for compliance with the instructions in the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2014 JMR, the parties' determined that additional development is needed prior to adjudication of this appeal.

Accordingly, a remand is necessary to provide the Veteran with a VA examination that adequately assesses the nature and etiology of his prostate disability.  Specifically, an opinion with rationale that discusses whether a causal nexus exists between his prostate disability and exposure to herbicides during service is needed.  

On remand, the RO must ask the Veteran to identify any and all medical providers that have treated his prostate disability.  

In November 2012, the Veteran indicated that a private physician, Dr. Gayoso, had treated his enlarged prostate since January 1, 2007.  In July 2013, VA received treatment records from Dr. Gayoso, but these were only dated from March 2011 to April 2012.  On remand, the RO is to contact Dr. Gayoso and inquire as to whether there are any additional medical records of the Veteran from January 2007 to March 2011, and from April 2012 to the present.

All identified and non-duplicative records are to be associated with his claim file.  In the event that any identified records cannot be obtained, the Veteran must be notified in accordance with 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from all appropriate VA facilities.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request authorization and consent to release Information to VA, for Dr. Gayoso (for the periods of January 2007 to March 2011, and April 2012 to the present), as well as any other private doctor who has treated his prostate disability. 

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the prostate disability.  The Veteran must be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  Schedule the Veteran for a VA genitourinary examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner is to perform all indicated tests and or studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed prostate disability is related to his active service.

The examiner must also provide also provide an opinion as to whether it is at least as likely as not that any diagnosed prostate disability is related to the Veteran's in-service herbicide exposure.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



